Application by *563the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 4, 1993 (People v Yearwood, 197 AD2d 554), affirming a judgment of the Supreme Court, Kings County, rendered November 22, 1991.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Miller, J. P., Thompson, Santucci and Joy, JJ., concur.